DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2013/053977 (hereinafter “Viitala”), in view of U.S. Publication No. 2019/0129690 (hereinafter “Anderson”).

Regarding claim 1: Viitala teaches a method for monitoring a control system of a work machine (See, e.g., 6:7-25; note monitoring functionality at supervisor level), which method comprises the following steps; 
that a plurality of in-parameters in the form of signals are obtained from the control system, whereby the control system generates actual values on one or more out-parameters in the form of signals based on said plurality of in-parameters, comprising the steps: collecting a digital flow of operating and measurement data, comprising both said in-parameters and out-parameters, in real time from the control system (See, e.g., figures 1a-1c and 3a-3c; 7:9-15, 8:10-21, and 9:18-37; I/O signals are collected in real time and based on generated actual values; note process image);
addressing the digital flow of operating and measurement data, via a control bus constituent in the control system and a communication interface connected to this, to a data area in a working memory or persistent memory included in a personal computer on board the work machine (See, e.g., 8:11-17, 10: 22-35, and 21: 1-10; the data is stored on-board);
periodically saving a data file corresponding to the data area in a non-volatile data support memory on board the work machine or transferring via telecommunication and saving in an external non-volatile data support memory (See, e.g., 20: 27-31 and 21: 1-10; the data is stored in non-volatile memory on-board or externally).
Viitala may teach or imply wherein the data file is “periodically” saved in a non-volatile memory either on-board or externally (See, e.g., 14:4-24), but this point is not explicitly stated. To the extent this feature is not inherent to the system of Viitala, it is nevertheless taught in Anderson (See, e.g., [0037]. Note also overlapping teachings concerning control system monitoring of a work machine: [0018]-[0025], [0029]; note event capture regarding real time signals and flow addressing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Anderson, such as the monitoring and saving functionality, within the system of Viitala, in order to improve event capture and/or fault detection.

Regarding claim 2: Viitala modified by Anderson further teaches claim 2. For instance, Viitala teaches addressing the digital flow of operating and measurement data, via a control bus constituent in the control system and a communication interface connected to this, to a data area in a working memory or persistent memory included in a personal computer on board the work machine (See, e.g., 8:11-17, 10: 22-35, and 21: 1-10; the data is stored on-board), overwriting the data in working memory, and saving it to a nonvolatile memory (See, e.g., 14:15-23, 20: 27-31 and 21: 1-10). Viitala does not explicitly state the features of addressing to a buffer, wherein in a FIFO mode the data is overwritten in the buffer; and therefore does not explicitly state “whereby a RAM buffer memory is used as data area in the working memory, which in FIFO mode writes a data file of a pre-determined size composed of a flow of incoming new operating and measurement data, which overwrite the operating and measurement data in an equivalently created older data file in said buffer; and that a copy of the created data file, which is contained in said RAM buffer memory is saved in the non-volatile data support memory on board the work machine or via telecommunication transferred and saved in the external non-volatile data support memory.” However, these features are further taught in Anderson (See, e.g., [0019]-[0025]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claim 3: Viitala modified by Anderson further teaches whereby a communication bus is used as communication interface between the control bus and the computer (See, e.g., Viitala: figures 1a-1c and 3a-3c. See also Anderson: figure 8). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.

Regarding claims 4 and 5: Viitala modified by Anderson further teaches whereby in addition to the digital flow of operating and measurement data of in-parameters and out-parameters, the software-internal state/data are retrieved from a combination of primary nodes as well as secondary nodes that are comprised in the control system (i.e. claim 4); and whereby the digital flow of operating and measurement data of in-parameters and out-parameters comprises signals which are collected in real time and recorded from a combination of primary nodes as well as secondary nodes in the control system (i.e. claim 5) (See, e.g., Viitala: 10: 10-35. Note also Anderson [0029]). The motivation for modification set forth above regarding claim 1 is applicable to claims 4 and 5.

Regarding claim 8: Viitala modified by Anderson further teaches whereby a unique so-called log storage function, for example in the form of a timing marker by means of a clock, is assigned to each initiated data file via a so-called logging means (See, e.g., Viitala: 13:5-9, 14:26-29; note also figure 5. See also Anderson [0029] and [0037]). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.
Regarding claim 9: Viitala modified by Anderson further teaches whereby any deviation for corresponding signals between at least one of said in-parameters or out-parameters is compared and identified relative to a previously and subsequently created data file (See, e.g., Viitala: 14: 14-22. See also Anderson [0024] and [0025]). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

Regarding claim 10: Viitala modified by Anderson further teaches whereby the required bandwidth is reduced by addressing only signals that have changed according to the comparison to the computer from the control bus (See, e.g., Viitala: 11:1-5. See also Anderson [0024]-[0025]). The motivation for modification set forth above regarding claim 1 is applicable le to claim 10.

Regarding claim 11 and 12: Viitala modified by Anderson further teaches whereby the relationship between the collected and recorded in-parameters, out-parameters is reflected by a diagnostic model with an associated logic module (i.e. claim 11); whereby the diagnostic model and the logic module used are constituted by a computer program or an application, which is installed on the computer on board (i.e. claim 12) (See, e.g., Viitala: figure 3a, 3c; 2:22-24; note diagnostic system).

Regarding claim 13: Viitala modified by Anderson further teaches whereby the personal computer on board is used for the combined handling of operating production or process data processing for the work machine as well as recording and buffering of the digital flow of operating and measurement data, comprising said in-parameters from the control system (See, e.g., Viitala 8:11-17, 20: 27-31, and 21: 1-10. See also Anderson: [0024], [0025]). The motivation for modification set forth above regarding claim 1 is applicable to claim 13.
Regarding claim 14: Viitala teaches a work machine, particularly a forest machine, comprising:
a control system with a machine control level (See, e.g., figures 1a-1c; note machine control level 7),
a monitoring system with a monitoring level (See, e.g., figures 1a-1c; note supervisor level 6),
one or more control buses, for example of the CAN bus type (See, e.g., figures 1a-1c; note control buses 5 and 11; see also 7:19-21 and 8:4-12),
one or a plurality of primary and secondary nodes, configured to manage and control functions of the work machine by using actual values on the out-parameters based on a plurality of in-parameters (See, e.g., 7:9-15, 8:10-21, and 10; signals are collected in real time and based on generated actual values; note master device functionality),
characterized in that the monitoring system on said monitoring level comprises, a computer such as a PC with capacity to store data, an interface by which the computer is in transmitting connection via said one or more control buses, a working memory, a non-volatile data support memory (See, e.g., 6:7-25; note monitoring functionality at supervisor level; see also figures 1a-1c and 3a-3c),
Viitala teaches addressing the digital flow of operating and measurement data, via a control bus constituent in the control system and a communication interface connected to this, to a data area in a working memory or persistent memory included in a personal computer on board the work machine (See, e.g., 8:11-17, 10: 22-35, and 21: 1-10; the data is stored on-board), overwriting the data in working memory, and saving it to a nonvolatile memory (See, e.g., 14:15-23, 20: 27-31 and 21: 1-10). Viitala does not explicitly state the features of addressing to a buffer, wherein in a FIFO mode the data is overwritten in the buffer; and therefore does not explicitly state “wherein a digital flow of operating and measurement data, comprising said in-parameters as well as out-parameters from the primary and secondary nodes is addressed to a buffer in the working memory, which in FIFO mode creates a data file of a pre-determined size comprised by a flow of incoming new data, which overwrite data in an equivalently created older data file in said buffer, and that a copy of the created data file contained in said working memory is saved in a non-volatile data support memory.” However, these features are taught in Anderson (See, e.g., [0019]-[0025]. Note also overlapping teachings concerning control system monitoring of a work machine: [0018]-[0025], [0029]; note event capture regarding real time signals and flow addressing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Anderson, such as the monitoring and saving functionality, within the system of Viitala, in order to improve event capture and/or fault detection.

Regarding claim 15: Viitala modified by Anderson further teaches wherein the interface for data communication between the computer and the control bus comprises a dedicated communication bus (See, e.g., Viitala: figures 1a-1c and 3a-3c. See also Anderson: figure 8). The motivation for modification set forth above regarding claim 14 is applicable to claim 15.

Regarding claim 16: Viitala modified by Anderson further teaches wherein the computer's working memory comprises a RAM buffer memory and associated FIFO unit and the digital flow of in-parameters and out-parameters is addressed to said RAM buffer memory so that the FIFO mode creates the said data file (See, e.g., Anderson: [0019]-[0025]). The motivation for modification set forth above regarding claim 14 is applicable to claim 16.

Regarding claims 17 and 18: Viitala modified by Anderson further teaches wherein the computer is located on board the work machine (i.e. claim 17); and wherein the non-volatile data support memory is located on board the work machine (i.e. claim 18) (See, e.g., Viitala 8:11-17, 20: 27-31, and 21: 1-10. See also Anderson: [0024], [0025]). The motivation for modification set forth above regarding claim 14 is applicable to claims 17 and 18.

Regarding claims 19 and 20: Viitala modified by Anderson further teaches a means, which makes it possible, via telecommunication, to transfer created data files from the work machine, for example for storage in an external non-volatile data support memory; wherein the personal computer on board comprises a computer program or applications that make it possible to combine handling and storage of operating production or process data processing for the work machine as well as recording and buffering of digital flows of signal data, comprising said in-parameters and out parameters from the control system (See, e.g., Viitala 8:11-17, 20: 27-31, and 21: 1-10. See also Anderson: [0024], [0025]). The motivation for modification set forth above regarding claim 14 is applicable to claims 19 and 20.

7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Viitala, in view of Anderson, and in further view of U.S. Publication No. 2013/0295859 (hereinafter “Parent”).

Regarding claim 6: Viitala modified by Anderson may teach or imply (by virtue of the master nodes, implied slaves, and updating/monitoring functionality discussed therein), but nevertheless fails to explicitly state whereby, in the control system, a master is used, connected to one or a plurality of slaves, included in secondary nodes, communicates with the personal computer by cyclically, at a pre-set time interval, sending series of successive I/O or data packets. To the extent this feature is not inherent to the system of Viitala modified by Anderson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to cyclically update the values associated with these said nodes, within the system of Viitala modified by Anderson, in order to continuously monitor (note, e.g., Viitala: 14:4-8; and Anderson: [0037]).
Alternatively, this feature is taught by Parent (See, e.g., [0026]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Parent, such as the updating functionality, within the system of Viitala modified by Anderson, in order to ensure accurate I/O state(s).

Regarding claim 7: Viitala modified by Anderson and Parent further teaches whereby data packets are sent from the master in the control system externally via a kind of a wireless channel for short-range data communication (See, e.g., Anderson [0018] and [0023]). The motivation for modification set forth above regarding claim 1 is applicable to claim.

Relevant Art
8.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476